Maupin, J.,
concurring in part and dissenting in part:
I would affirm Wood’s convictions for attempted murder and *353conspiracy. Because I agree that Wood could only be convicted of solicitation to commit murder in the absence of a conviction for conspiracy arising from the alleged solicitation, the conviction for solicitation would have to be vacated under my analysis. I also agree that our fast track program does not violate either the U.S. or the Nevada Constitutions.
I agree that Bardin’s statements introduced through Amanda Greene do not qualify as non-hearsay per NRS 51.035(3)(e), and are not subject to any recognized hearsay exception. However, while the various statements of Bardin and Anderson relative to these proceedings are subject to serious credibility attacks, the admission of Amanda Greene’s testimony, in my view, amounts to harmless error.
First, the victim’s testimony is that Bardin and Anderson were her assailants. Thus, it must be conceded that both have lied about many of the details of the assault and the plans made in aid of it. Second, the victim and Wood had lived together until one day prior to the assault and the separation was precipitated by a physical altercation between the two. Thus, a clear motive for the assault was established. Third, Rich Hussey, Wood’s friend and roommate on the night of the assault, overheard Bardin tell Wood after the attack that he had partially failed in his mission. Further, Wood’s response was not that of a person who seemed unaware of an attempt to kill his estranged wife, “[w]ell we’ll deal with this in the morning and [sic] just go to sleep.”
It must be conceded that almost all of the witnesses to this subcultural affair have lied in some important respect. This is to be expected in this type of case. Notwithstanding these fabrications, I conclude that there was overwhelming evidence not subject to credibility questions, which supports the convictions of Wood for conspiracy to commit murder and attempted murder.